355-/5*
                                          ELECTRONIC RECORD


COA #       10-14-00014-CR                                OFFENSE:         Poss of a Controlled Substance


STYLE:      Ruben Heredia v. The State of Texas           COUNTY:          Navarro


TRIAL COURT:              County Court at Law                                                    MOTION
TRIAL COURT #:            C34853-CR                         FOR REHEARING IS:
TRIAL COURT JU IDGE:      Hon. James E.   Lagomarsino       DATE:
DISPOSITION:        Affi rmed                               JUDGE:




DATE:         Ma rch   5, 2015

JUSTICE:      Chief Justice Gray          PC

PUBLISH:                                  DNP:


CLK RECORD:         March 5, 2014                       SUPPCLKRECORD:            February 2, 2015
RPT RECORD:         March 12, 2014                      SUPPRPTRECORD:
STATE BR:           November 17, 2014                   SUPP BR:
APPBR:              August 15, 2014                     PROSE BR:




                                 IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                             cca#                35a m/o
   APf>£LL/IA/T[s                  Petition                        Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                DATE:

                                                                   JUDGE:

DATE:        tft/tPj/jW/J-                                         SIGNED:                        PC:

JUDGE:            f^£tM*6~*~                                       PUBLISH:                      DNP:




                    MOTION FOR REHEARING IN                        MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                              ON

JUDGE:                                                             JUDGE: